Exhibit 10.1

 

ICAGEN, INC. 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of April , 2017, by and between Icagen, Inc., a Delaware corporation (the
“Company”), and the investors set forth on the signature pages affixed hereto
(each, an “Investor” and, collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company, Units
(as defined below) of the Company, as more fully described in this Agreement;

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, on a “best efforts” basis up to a maximum of 150 Units, each Unit
consisting of (i)the Company’s 8% Senior Secured Promissory Note in the
principal amount of $10,000 due on the earlier of (x) the date that is thirty
(30) days after the Issue Date or (y) the closing of the Company’s next debt
financing April , 2017 (the “Note”) and (ii) a five year warrant to purchase
1,500 shares of Common Stock of the Company, par value $0.001, (the “Common
Stock”) for each $10,000 Note investment (the “Common Stock”) of the Company at
an exercise price of $3.50 per share. (the Note and the Warrants being
hereinafter referred to as the “Units” or “Securities”), upon the terms and
conditions set forth in this Agreement; and

 

WHEREAS, in connection with the Investors’ purchase of the Units, the Investors
will be subject to certain restrictions on the transfer of the Securities, all
as more fully set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Units as set forth herein.

 

1.           Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

“Closing” and “Closing Date” as defined in Section 2.2 (c) hereof.

 

“Common Stock” as defined in the recitals above.

 

“Company Financial Statements” as defined in Section 4.5(a) hereof.

 



 

 

 

“Company’s Knowledge” means the actual knowledge of the Chief Executive Officer
(as defined in Rule 405 under the Securities Act), or the knowledge of any fact
or matter which the Chief Executive Officer would reasonably be expected to
become aware of in the course of performing the duties and responsibilities.

 

“Company Permits” as defined in Section 4.6 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.

 

“Intellectual Property Rights” as defined in Section 4.13 hereof.

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company; (ii) the transactions contemplated hereby
or in any of the Transaction Documents; or (iii) the ability of the Company to
perform its obligations under the Transaction Documents (as defined below).

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“Purchase Price” shall mean up to $10,000.

 

“Regulation D” as defined in Section 3.7 hereof.

 

“Regulation S” as defined in Section 6.1(i)(E) hereof.

 

“Rule 144” means Rule 144 promulgated under the Securities Act (or a successor
rule).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” as defined in Section 4.5 hereof.

 

“Securities” as defined in the recitals above.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

 

“Transaction Documents” shall mean this Agreement, the Note, the Security and
Pledge Agreement, and the Warrant.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

“Units” as defined in the recitals above.

 

“Warrant” as defined in the recitals above.

 



 2 

 

 

2.           Sale and Purchase of Securities.

 

2.1.         Subscription for Units by Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) each
of the Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to the Investors, the Units, in the respective amounts set
forth on the signature pages attached hereto in exchange for the Purchase Price.

 

2.2          Closings.

 

(a)          First Closing. Subject to the terms and conditions set forth in
this Agreement, the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company on the
First Closing Date, such number of Units set forth on the signature pages
attached hereto, which will be reflected opposite such Investor’s name on
Exhibit A-1 (the “First Closing”). The date of the First Closing is hereinafter
referred to as the “First Closing Date.”

 

(b)         Subsequent Closing(s). The Company agrees to issue and sell to each
Investor listed on the Subsequent Closing Schedule of Investors, and each such
Investor agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date such number of Units set forth on the signature pages
attached hereto, which will be reflected opposite such Investor’s name on
Exhibit A-2 (a “Subsequent Closing”). There may be more than one Subsequent
Closing; provided, however, that the final Subsequent Closing shall take place
within the time periods determined by the Company. The date of any Subsequent
Closing is hereinafter referred to as a “Subsequent Closing Date.”
Notwithstanding the foregoing, the maximum number of Units to be sold at the
First Closing and all Subsequent Closings shall not exceed 150 in the aggregate.

 

(c)          Closing. The First Closing and any applicable Subsequent Closings
are each referred to in this Agreement as a “Closing.” The First Closing Date
and any Subsequent Closing Dates are sometimes referred to herein as a “Closing
Date.” All Closings shall occur at the offices of Gracin & Marlow, LLP., counsel
to the Company, at The Chrysler Building, 405 Lexington Avenue, New York, New
York 10174 or remotely via the exchange of documents and signatures.

  

2.3.         Closing Deliveries. At each Closing, the Company shall deliver to
the Investors, against delivery by the Investor of the Purchase Price (as
provided below), a Note, a Warrant and a Security and Pledge Agreement. At each
Closing, each Investor shall deliver or cause to be delivered to the Company the
Purchase Price set forth in its counterpart signature page annexed hereto by
paying United States dollars via bank, certified or personal check which has
cleared prior to the applicable Closing Date or in immediately available funds,
by wire transfer to the following account:

 

Bank Name: JPMorgan Chase Bank N.A

Bank Address: 5950 Glades Road, Boca Raton, Florida, 33431

Routing number: 267084131

Account name: Icagen Inc.

Account number: 672002107

 

3.           Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

 

3.1          Authorization. The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

 



 3 

 

 

3.2          Purchase Entirely for Own Account. The Securities to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

 

3.3.         Investment Experience. Such Investor acknowledges that the purchase
of the Securities is a highly speculative investment and that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

3.4          Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company and the Securities requested by
it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the Units.
Neither such inquiries nor any other due diligence investigation conducted by
such Investor shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement. Such
Investor acknowledges that it has received and reviewed the Company’s filings
with the SEC and the Transaction Documents.

 

3.5          Restricted Securities. Such Investor understands that the Units,
and the components thereof, are characterized as “restricted securities” under
the U.S. federal securities laws since they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

3.6          Legends. It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:

 

(a)          “The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the Securities Act
of 1933, as amended; (ii) such securities may be sold pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act; or (iii) the Company has received an opinion
of counsel reasonably satisfactory to it that such transfer may lawfully be made
without registration under the Securities Act of 1933 or qualification under
applicable state securities laws.”

 

(b)          If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.

 

3.7          Accredited Investor/ Bad Boy Acts. Such Investor, and if an entity,
all equity holders of such Investor, is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act (“Regulation
D”). Such Investor has not been the subject of any bad actor events under Rule
506 of Regulation D.

 

3.8          No General Solicitation. Such Investor did not learn of the
investment in the Securities as a result of any public advertising or general
solicitation.

 



 4 

 

 

3.9          Brokers and Finders. No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor, for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

 

4.           Representations and Warranties of the Company.

 

The Company represents, warrants and covenants to the Investors that:

 

4.1.         Organization; Execution, Delivery and Performance.

 

(a)          The Company is a corporation or other entity duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated or organized, with full power and authority (corporate
and other) to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.

 

(b)(i)      The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof; (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Securities) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its stockholders, is required; (iii) each of the Transaction Documents has
been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly; and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

 

4.2.         Securities Duly Authorized. The Notes to be issued to each such
Investor pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement, will be duly and validly issued free from all
taxes or Liens with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of stockholders of the Company. The
Warrants to be issued to each such Investor, when issued in accordance with the
terms of this Agreement, will be legal, valid and binding obligations of the
Company enforceable in accordance with their terms. The shares of Common Stock
issuable upon exercise of the Warrants in accordance with their respective terms
will be duly and validly issued and fully paid and non-assessable. Subject to
the accuracy of the representations and warranties of the Investors to this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the Securities Act.

 



 5 

 

 

4.3          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not: (i) conflict with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws of the Company; or (ii) violate or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its Subsidiaries is a party, except for possible violations, conflicts
or defaults as would not, individually or in the aggregate, have a Material
Adverse Effect; or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time or both could put the Company or any of its Subsidiaries in default)
under, and neither the Company nor any of its Subsidiaries has taken any action
or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, or for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries are not being conducted in violation of any
law, rule ordinance or regulation of any governmental entity, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect. Except as required under the Securities Act, the
Exchange Act, and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
issue and sell the Securities in accordance with the terms hereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.

 

4.4.         Capitalization. As of April 1, 2017, , the authorized capital stock
of the Company consists of (i) 50,000,000 shares of Common Stock, of which
6,393,107 shares are outstanding, 10,000,000 shares of Preferred Stock, of which
400,000 are designated Series A Preferred Stock and no shares are issued and
outstanding, 3,000,000 shares are designated Series B Preferred Stock and no
shares are issued and outstanding, 2,147,641 of the authorized shares are
reserved for the issuance of warrants, and 1,453,291 options have been issued to
employees, consultants and directors of Icagen, Inc. . In the Offering
contemplated by this Agreement, warrants exercisable for up to 225,000 shares of
Common Stock may be issued to investors. The Company has reserved, and at all
times will keep reserved, a sufficient number of shares for issuance upon the
conversion of the Notes and the exercise of the Warrants. Except as described in
the SEC Documents, (i) there are no outstanding options, warrants, scrip, rights
to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries; (ii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its or their securities under the Securities Act (except for the registration
rights provisions contained herein and piggyback rights of the Series A
Preferred Stock) that will be triggered by the issuance of the Securities. All
of such outstanding shares of capital stock are, or upon issuance will be, duly
authorized, validly issued, fully paid and nonassessable. No shares of capital
stock of the Company are subject to preemptive rights or any other similar
rights of the stockholders of the Company or any Lien imposed through the
actions or failure to act of the Company.

 



 6 

 

 

4.5.         SEC Information.

 

(a)          The Company has filed or furnished all registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed or furnished by it with the SEC pursuant to the requirements of the
Securities Act or the Exchange Act (all of the foregoing and all other documents
filed with the SEC prior to the date hereof, being hereinafter referred to
herein as the “SEC Documents”). The SEC Documents have been made available to
the Investors via the SEC’s EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, including any financial statements, schedules or
exhibits included or incorporated by reference therein, at the time they were
filed with the SEC, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. There are not outstanding any unresolved comments of the
staff of the SEC. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements in accordance with GAAP and the applicable rules and
regulations of the SEC) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments as permitted by GAAP and the
applicable rules and regulations of the SEC). Except as set forth in the Company
Financial Statements, the Company has no liabilities, contingent or otherwise,
other than: (i) liabilities incurred in the ordinary course of business
subsequent to September 30, 2016 (the fiscal period end of the Company’s most
recently-filed periodic report) and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in such financial
statements, which, individually or in the aggregate, are not material to the
financial condition or operating results of the Company.

 

(b)          The shares of Common Stock are not currently traded on any market.

 

4.6          Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since September 30, 2016, neither
the Company nor any of its Subsidiaries has received any notification with
respect to possible conflicts, defaults or violations of applicable laws, except
for notices relating to possible conflicts, defaults or violations, which
conflicts, defaults or violations would not have a Material Adverse Effect.

 

4.7          Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
respective businesses, properties or assets or their officers or directors in
their capacity as such, that would have a Material Adverse Effect. The Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing. There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.

 



 7 

 

 

4.8          No Material Changes.

 

(a)          Since September 30, 2016, except as set forth in the SEC Documents,
there has not been:

 

(i)          Any material adverse change in the financial condition, operations
or business of the Company from that shown on the Company Financial Statements,
or any material transaction or commitment effected or entered into by the
Company outside of the ordinary course of business;

 

(ii)         Any effect, change or circumstance which has had, or could
reasonably be expected to have, a Material Adverse Effect; or

 

(iii)        Any incurrence of any material liability outside of the ordinary
course of business.

 

4.9          No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Securities
being offered hereby.

 

4.10        No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Investors. The issuance
of the Securities to the Investors will not be integrated with any other
issuance of the Company’s securities (past, current or future) for purposes of
any stockholder approval provisions applicable to the Company or its securities.

 

4.11        No Brokers. Except as set forth below, the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 

4.12        Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D within ten days after
the First Closing. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Securities for sale to the Investors at the applicable Closing pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification).

 

4.13        Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. None of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within two
years from the date of this Agreement. The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. Except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to take
such measures would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 



 8 

 

 

4.14        Tax Status. Except for occurrences that would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject; (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith; and (iii) has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim. The Company is
not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the U.S. Internal Revenue Code of 1986,
as amended.

 

4.15        Shell Company Status. The Company was never a “shell issuer”, as
defined in Rule 144(i)(1).

 

4.16        Investment Company Act Status. The Company and its subsidiaries are
not, and after giving effect to the offering and sale of the Units will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

5.           Transfer Restrictions.

 

5.1.         Transfer or Resale. Each Investor understands that:

 

The sale or resale of all or any portion of the Securities has not been and is
not being registered under the Securities Act or any applicable state securities
laws, and all or any portion of the Securities may not be transferred unless:

 

(1)         the Securities are sold pursuant to an effective registration
statement under the Securities Act;

 

(2)         the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

 

(3)         the Securities are sold or transferred to an “affiliate” (as defined
in Rule 144) of the Investor who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 6.1 and who is an Accredited
Investor;

 

(4)         the Securities are sold pursuant to Rule 144; or

 

(5)         the Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”);

 

and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 



 9 

 

 

5.2          Transfer Agent Instructions. If an Investor provides the Company
with a customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to the Company, to the effect that a public sale or
transfer of such Securities may be made without registration under the
Securities Act and such sale or transfer is effected, the Company shall permit
the transfer and promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by such Investor. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Investors, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5.2 may be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section, that the Investors shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 

6.          Conditions to Closing of the Investors.

 

The obligation of each Investor hereunder to purchase the Securities at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

6.1          Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

6.2          Consents. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities.

 

6.3          Delivery by Company. The Company shall have duly executed and
delivered to each Investor each of the other Transaction Documents.

 

6.4          No Material Adverse Effect. Since the date of first execution of
this Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

6.5          No Prohibition. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

6.6          Other Documents. The Company shall have delivered to such Investor
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

 

7.          Conditions to Closing of the Company.

 

The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below.

 

7.1.         Representations and Warranties. The representations and warranties
made by such Investor in Section 3 shall be true and correct in all material
respects at the time of Closing as if made on and as of such date.

 

7.2          Corporate Proceedings. All corporate and other proceedings required
to be undertaken by such Investor in connection with the transactions
contemplated hereby shall have occurred and all documents and instruments
incident to such proceedings shall be reasonably satisfactory in substance and
form to the Company.

 



 10 

 

 

7.3          Delivery by the Investor. The Investor shall have duly executed and
delivered to each Investor (a) each of the other Transaction Documents to be
signed by the Investor and (b) a Purchaser Questionnaire and a Purchaser
Information Request.

 

8.           Miscellaneous.

 

8.1.         Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

The Company:

 

Icagen, Inc.

4222 Emperor Blvd., Suite 350

Durham, North Carolina 27703

Telephone: (919) 941-5206

Facsimile: (302) 347 1326

Attention: Mark Korb

                   Chief Financial Officer

With a copy to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Leslie Marlow, Esq.

Telephone: (212) 907-6457

Facsimile: (212) 208-4657

 

The Investors:

 

As per the contact information provided on the signature pages hereof.

 

8.2          Survival of Representations and Warranties. Each party hereto
covenants and agrees that the representations and warranties of such party
contained in this Agreement shall survive the Closing. Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

8.3          Indemnification.

 

(a)          The Company agrees to indemnify and hold harmless each Investor and
its Affiliates and their respective directors, officers, employees and agents
from and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

 

(b)          Promptly after receipt by any Investor (the “Indemnified Person”)
of notice of any demand, claim or circumstances which would or might give rise
to a claim or the commencement of any action, proceeding or investigation in
respect of which indemnity may be sought pursuant to this Section 8.4, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, however, that the failure of any Indemnified Person
so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is materially prejudiced by such
failure to notify. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not affect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 



 11 

 

 

8.4          Entire Agreement. This Agreement contains the entire agreement
between the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.

 

8.5          Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns only.

 

8.6          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.

 

8.7          Public Disclosures. The Company shall on or before 8:30 a.m., New
York time, within four Business Days after the date of this Agreement, file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) (including all
attachments, the “8-K Filing”).

 

8.8          Binding Effect; Benefits. This Agreement and all the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

8.9          Amendment; Waivers. All modifications, amendments or waivers to
this Agreement shall require the written consent of each of (i) the Company and
(ii) the Investors owning a majority in principal amount of the Notes.

 

8.10       Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of law provisions thereof, and the parties hereto.

 

8.11        Arbitration.  Each Investor and the Company agree that they shall
resolve all disputes, controversies and differences which may arise between
them, out of or in relation to or in connection with this Agreement, after
discussion in good faith attempting to reach an amicable solution.  Provided
that such disputes, controversies and differences remain unsettled after
discussion between the parties, both parties agree that those unsettled
matter(s) shall be finally settled by arbitration in New York, New York in
accordance with the latest Rules of the American Arbitration Association. Such
arbitration shall be conducted by three arbitrators appointed as follows: each
party will appoint one arbitrator and the appointed arbitrators shall appoint a
third arbitrator.  If within thirty (30) days after confirmation of the last
appointed arbitrator, such arbitrators have failed to agree upon a chairman,
then the chairman will be appointed by the American Arbitration Association. 
The decision of the tribunal shall be final and may not be appealed.  The
arbitral tribunal may, in its discretion award fees and costs as part of its
award. Judgment on the arbitral award may be entered by any court of competent
jurisdiction, including any court that has jurisdiction over either party or any
of their assets. At the request of any party, the arbitration proceeding shall
be conducted in the utmost secrecy subject to a requirement of law to disclose.
In such case, all documents, testimony and records shall be received, heard and
maintained by the arbitrators in secrecy, available for inspection only by any
party and by their attorneys and experts who shall agree, in advance and in
writing, to receive all such information in secrecy.

 



 12 

 

 

8.12        Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.13        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile, which shall be deemed an original.

 

8.14        Independent Nature of Investors. The obligations of each Investor
under this Agreement or other transaction document are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement or any other transaction document. Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder. The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any other transaction document, and
no action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Except as otherwise provided in
this Agreement or any other transaction document, each Investor shall be
entitled to independently protect and enforce its rights arising out of this
Agreement or out of the other transaction documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby.

 

8.15        Compensation of Placement Agent. Each Investor acknowledges that it
is aware that the Placement Agent (Taglich Brothers, Inc.) will receive from the
Company, in consideration for its services as financial advisor and placement
agent in respect of the transaction contemplated hereby (a) a commission equal
to 6% of the principal amount of Notes sold at each Closing exclusive of Notes
issued to the Chairman of the Board, payable in cash; and (b) five year warrants
to purchase such number of shares of the Company’s common stock equal 2,500
shares of common stock for each $100,000 in principal amount of Notes sold at
each Closing, exercisable at an exercise price of $3.50 per share, exclusive of
Notes issued to the Chairman of the Board (the “Placement Agent Warrant”). The
Placement Agent shall have the right to exchange the Placement Agent Warrants
for a like number of Warrants issued to the lender in the Company’s next debt
financing.

  

8.16        Warrant Exchange. Each Investor shall have the right, at any time
within the ten (10) day period after its receipt of notice from the Company of
the consummation of its next debt offering, by the provision of a written notice
to the Company, to exchange the Warrant for a like number of warrants issued to
the lender in the Company’s next debt financing.

 

[Signature Page to Follow]

 



 13 

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

ICAGEN, INC.         By:     Name: Richard Cunningham   Title:   President and
Chief Executive Officer  

 

INVESTORS:

 

The Investors executing the Signature Page in the form attached hereto as Annex
1 and Purchaser Questionnaire the form attached hereto as Annex 2 and delivering
the same to the Company or its agents shall be deemed to have executed this
Agreement and agreed to the terms hereof.

 



 14 

 

 

ANNEX 1

 

Securities Purchase Agreement
Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of April ,2017 (the “Agreement”), with the undersigned, Icagen, Inc., a
Delaware corporation (the “Company”), in or substantially in the form furnished
to the undersigned and (ii) purchase the Units as set forth below, hereby agrees
to purchase such Units from the Company as of the Closing and further agrees to
join the Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof. The undersigned specifically acknowledges having read the
representations in the Agreement section entitled “Representations, Warranties
and Acknowledgments of the Investors,” and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as
an Investor.

 



All Investors:     Name of Investor:         Address:     If an entity:        
      Print Name of Entity:                     By:         Name:       Title:  
          Telephone No.:     If an individual:                 Print Name:  
Facsimile No.:               Signature:             Email Address:     If joint
individuals:                 Print Name:                   Signature:  

 

The Investor hereby elects to purchase ____________ Units (to be completed by
Investor) at a purchase price of $10,000 per Unit under the Securities Purchase
Agreement at a total Purchase Price of $__________ (to be completed by
Investor).

 



 A-1-1 

 

 



Annex 2

 

CONFIDENTIAL PURCHASER QUESTIONNAIRE

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF UNITS
FROM ICAGEN, INC. (THE “COMPANY”).

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreement between
Icagen, Inc. and the subscriber signatory thereto (the “Subscription
Agreement”).

 

(1)       The undersigned represents and warrants that he, she or it comes
within at least one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the undersigned comes within that category. The undersigned agrees to
furnish any additional information which the Company deems necessary in order to
verify the answers set forth below.

 

Category A       The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000.

 

Explanation. In calculating net worth you may include equity in personal
property and may include real estate, provided, however, you cannot include your
principal residence), cash, short-term investments, stock and securities. Equity
in personal property and real estate should be based on the fair market value of
such property less debt secured by such property.

 

Category B       The undersigned is an individual (not a partnership,
corporation, etc.) who had an income in excess of $200,000 in each of the two
most recent years, or joint income with his or her spouse in excess of $300,000
in each of those years (in each case including foreign income, tax exempt income
and full amount of capital gains and losses but excluding any income of other
family members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.

 

Category C       The undersigned is a director or executive officer of the
Company which is issuing and selling the Shares.

 



 A-2-1 

 

 

Category D       The undersigned is a bank, as defined in Section 3(a)(2) of the
Securities Act of 1933, as amended (the “Act”); a savings and loan association
or other institution as defined in Section 3(a)(5)(A) of the Act, whether acting
in its individual or fiduciary capacity; any insurance company as defined in
Section 2(13) of the Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors. (describe entity)            

 

Category E       The undersigned is a private business development company as
defined in section 202(a) (22) of the Investment Advisors Act of 1940. (describe
entity)            

 

Category F       The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Shares and with total assets in excess of
$5,000,000. (describe entity)            

 

Category G       The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Shares, where
the purchase is directed by a “sophisticated investor” as defined in Regulation
506(b)(2)(ii) under the Act.            

 

Category H       The undersigned is an entity (other than a trust) in which all
of the equity owners are “accredited investors” within one or more of the above
categories. If relying upon this Category alone, each equity owner must complete
a separate copy of this Purchaser Questionnaire. (describe entity)            

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable closing in the event that the representations and
warranties in this Purchaser Questionnaire shall cease to be true, accurate and
complete.

 



 A-2-2 

 

 

(2)         Suitability (please answer each question)

 

(a)For an individual, please describe your current employment, including the
company by which you are employed and its principal business:         

 

(b)For an individual, please describe any college or graduate degrees held by
you:         

 

  (c) For all subscribers, please list types of prior investments:            

 

(d)For all subscribers, please state whether you have you participated in other
private placements before:

 

Yes ☐                                             No ☐

 

(e)If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 

   

Public
Companies

 

Private
Companies

  Frequently         Occasionally         Never      

 

(f)For individuals, do you expect your current level of income to significantly
decrease in the foreseeable future?

 

Yes ☐                                             No ☐

 

(g)For trust, corporate, partnership and other institutional subscribers, do you
expect your total assets to significantly decrease in the foreseeable future?

 

Yes ☐                                             No ☐ 

 

(h)For all subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you?

 

Yes ☐                                             No ☐

 

(i)For all subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Shares for which you seek to purchase?

 

Yes ☐                                             No ☐

 



 A-2-3 

 

 

(j)For all subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

 

Yes ☐                                             No ☐

 

(3)         Manner in which title is to be held: (circle one)

 

(a)       Individual Ownership

(b)       Community Property

(c)       Joint Tenant with Right of Survivorship (both parties must sign)

(d)       Partnership

(e)       Tenants in Common

(f)        Company

(g)       Trust

(h)       Other

 

(4)         FINRA Affiliation.

 

Are you affiliated or associated with an FINRA member firm (please check one):

 

Yes ☐                                            No ☐

 

If Yes, please describe how you are affiliated/associated:

 

_________________________________________________________

_________________________________________________________

_________________________________________________________

 

*If subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
the FINRA Conduct Rules.

 

_________________________________

Name of FINRA Member Firm

 

 

By: ______________________________

Authorized Officer

 

Date: ____________________________

 



 A-2-4 

 

 

(5)       For Trust Subscribers

 

A. Certain trusts generally may not qualify as accredited investors except under
special circumstances. Therefore, if you intend to purchase the Shares of the
Company in whole or in part through a trust, please answer each of the following
questions.

 

Is the trustee of the trust a national or state bank that is acting in its
fiduciary capacity in making the investment on behalf of the trust?

 

Yes ☐                                            No ☐

 

Does this investment in the Company exceed 10% of the trust assets?

 

Yes ☐                                            No ☐

 

B. If the trust is a revocable trust, please complete Question 1 below. If the
trust is an irrevocable trust, please complete Question 2 below.

 

  1. REVOCABLE TRUSTS

 

Can the trust be amended or revoked at any time by its grantors:

 

Yes ☐                                            No ☐

 

If yes, please answer the following questions relating to each grantor (please
add sheets if necessary):

 

Grantor Name: _________________________

 

Net worth of grantor exceeds $1,000,000 (including spouse, if applicable, real
estate (excluding personal residence), automobiles, cash, short-term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property)?

 

Yes ☐                                            No ☐

 

OR

 

Income (exclusive of any income attributable to spouse) was in excess of
$200,000 for 2014 and 2015 and is reasonably expected to be in excess of
$200,000 for 2016?

 

Yes ☐                                            No ☐

 

OR

 

Income (including income attributable to spouse) was in excess of $300,000 for
2014 and 2015 and is reasonably expected to be in excess of $300,000 for 2016?

 

Yes ☐                                            No ☐

 



 A-2-5 

 

 

  2. IRREVOCABLE TRUSTS

 

If the trust is an irrevocable trust, please answer the following questions:

 

Please provide the name of each trustee:

 

Trustee Name: ________________________________________

 

Trustee Name: ________________________________________

 

Does the trust have assets greater than $5 million?

 

Yes ☐                                            No ☐

 

Do you have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Company?

 

Yes ☐                                            No ☐

 

Indicate how often you invest in:

 

Marketable Securities

 



Often ☐       Occasionally ☐       Seldom ☐       Never ☐       

 

Restricted Securities

 

Often ☐       Occasionally ☐       Seldom ☐       Never ☐       

 

Venture Capital Companies

 

Often ☐       Occasionally ☐       Seldom ☐       Never ☐       

 

  (6) Bad Actor Disqualifications Questions

 

If all responses to the questions set forth below in this section (6) are no,
please check here ☐

 

(A)Have you been convicted, within 10 years before a sale in the current
offering (or 5 years in the case of issuers, their predecessors and affiliated
issuers), of any felony or misdemeanor:

 

(i)In connection with the purchase or sale of any security?

 

Yes ☐                                            No ☐

 

(ii)Involving the making of any false filing with the Securities and Exchange
Commission?

 

Yes ☐                                            No ☐

 



 A-2-6 

 

 

(iii)Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser, or paid solicitor of
purchasers of securities?

 

Yes ☐                                            No ☐

 

(B)Are you subject to any order, judgment or decree of any court of competent
jurisdiction, entered within five years before such sale, that, at the time of
such sale, retrains or enjoins such person from engaging ort continuing to
engage in any conduct or practice:

 

  (i) In connection with the purchase or sale of any security?

 

Yes ☐                                            No ☐

 

(ii)Involving the making of any false filing with the Securities and Exchange
Commission?

 

Yes ☐                                            No ☐

 

(iii)Arising out of the conduct of the business of an underwriter, broker,
dealer, municipal securities dealer, investment adviser, or paid solicitor of
purchasers of securities?

 

Yes ☐                                            No ☐

 

(C)Are you subject to a final order of a state securities commission (or any
agency or officer of a state performing like functions; a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the U. S. Commodity Futures
Trading Commission; or the National Credit Union Administration that:

 

(i)At the time of such sale, bars you from:

 

●Association with an entity regulated by such commission, authority, agency, or
officer;

 

  ● Engaging in the business of securities, insurance or banking; or

 

  ● Engaging in savings association or credit union activities.

 

Yes ☐                                            No ☐

 

(ii)Constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within 10 years
before the sale of the contemplated transaction.

 

Yes ☐                                            No ☐

 



 A-2-7 

 

 

(D)Are you currently subject to an order of the Securities and Exchange
Commission entered into pursuant to section 15(b) or 15B(c) of the Securities
Exchange Act of 1934 or Section 203(e) or (f) of the Investment Advisers Act of
1940 which:

 

(i)Suspends or revokes your license as a broker, dealer, municipal securities
dealer, or investment adviser?

 

Yes ☐                                            No ☐

 

  (ii) Places limitations on your activities, functions or operations?

 

Yes ☐                                            No ☐

 

(iii)Bars you from being associated with any entity or from participating in the
offering of any penny stock?

 

Yes ☐                                            No ☐

 

(E)Are you subject to any order of the Securities and Exchange Commission
entered within 5 years before such sale that, at the time of such sale, orders
you to cease and desist from committing or causing a violation or future
violation of:

 

(i)Any scienter-based (intent/knowledge based) anti-fraud provision of the
federal securities laws, including, without limitation, section 17(a)(1) of the
Securities Act of 1933, section 10(b) of the Securities Exchange Act of 1934,
and 240.10b-5, section 15(c)(1) of the Securities Exchange Act of 1934 and
section 206(1) of the Investment Advisers Act of 1940, or any other related rule
or regulation?

 

Yes ☐                                            No ☐

 

(ii)Section 5 of the Securities Act of 1933?

 

Yes ☐                                            No ☐

 

(F)Are you suspended from membership in, or suspended or barred from association
with a member of, a registered national securities exchange or a registered
national or affiliated securities association for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade?

 

Yes ☐                                            No ☐

 



 A-2-8 

 

 

(G)Have you filed (as either a registrant or an issuer), or named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the Securities and Exchange Commission that, within 5 years before
such sale, were you the subject of a refusal order, or stop order, or order
suspending the Regulation A exemption, or is, at the time of such sale, the
subject of an investigation or proceeding to determine whether a stop order or
suspension order should be issued?

  

Yes ☐                                            No ☐

 

(H)Are you the subject to an United States Postal Service false representation
order within the last 5 years, or are you, at the time of any sale of the
securities offered, subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the United States Postal Service
to constitute a scheme or device for obtaining money or property through the
mail by means of false representations.

 

Yes ☐                                            No ☐

 

[Remainder of page intentionally left blank]

 



 A-2-9 

 

 

The undersigned has been informed of the significance to the Company of the
foregoing representations and answers contained in this Confidential Purchaser
Questionnaire and such representations and answers have been provided with the
understanding that the Company will rely on them.

 

      Individual           Date:             Name of Individual       (Please
type or print)                         Signature of Individual                  
      Name of Joint Owner       (Please type or print)                        
Signature (Joint Owner)                 Partnership, Corporation or       Other
Entity           Date:             Print or Type Entity Name                 By:
                  Name:           Print or Type Name                 Title:    
                                 Signature                 Title:              
                       Signature (other authorized signatory)

 

 

A-2-10



 

 